Citation Nr: 0733445	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for ankylosing 
spondylitis with history of chronic low back pain with lumbar 
spondylosis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the North Little Rock, 
Arkansas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In an August 2004 
rating decision, the RO denied an increase above a 20 percent 
disability rating for a low back disability.  In a March 2007 
rating decision, the RO increased the rating to 40 percent.  
The veteran has continued his appeal, and is seeking a rating 
higher than 40 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO describes the veteran's service-connected low back 
disability as ankylosing spondylitis with history of chronic 
low back pain with lumbar spondylosis, and evaluates that 
disability under the VA rating schedule's General Rating 
Formula for Diseases and Injuries of the Spine.  Under that 
formula, disability of the thoracolumbar spine is rated at 40 
percent if forward flexion is limited to 30 degrees or less, 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  The next higher rating, 50 percent, is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).

On VA medical examination of the veteran in June 2006, the 
examiner found complete ankylosis of the thoracolumbar spine, 
but the examination report does not indicate whether the 
ankylosis is favorable or unfavorable.  As that distinction 
is the difference between the criteria for 40 and 50 percent 
ratings, the Board will remand to have the examiner review 
the examination report and indicate whether the ankylosis of 
the veteran's thoracolumbar spine is favorable or 
unfavorable.  If that examiner is unable to do so, or is 
unavailable, the veteran should be afforded a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the June 2006 
examination and request that, after a 
review of the examination report, the 
examiner indicate whether the ankylosis is 
favorable or unfavorable.  If that 
examiner is unable to do so, or is 
unavailable, then the veteran should be 
afforded a VA orthopedic examination to 
address the current manifestations of his 
service-connected low back disability.  
The examiner should specifically indicate 
whether ankylosis of the veteran's 
thoracolumbar spine is favorable or 
unfavorable.  The examiner should explain 
the conclusion reached.

2.  Thereafter, review the case and 
determine whether the veteran's claim can 
be granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



